Per Curiam.
The Farmers’ Co-operative Company was a corporation doing business at Pequot, Crow Wing county. It became insolvent, and plaintiff was appointed receiver to wind up its affairs. He brought this action to recover an amount claimed to be due for stock subscribed for and sold to defendant. One share of stock was issued to him of the par value of $100 upon which he paid $20 and no more. That defendant was a holder of one share of stock, and that he was. indebted to the corporation therefor in the sum of $80, was shown by the books of the corporation.
Defendant insists that the books were incompetent to prove the indebtedness,, and that the court erred in receiving them in evidence. We think, and so hold,, that, in the absence of a defense of payment, the books showing the state of defendant’s account with the corporation were competent, not only as showing defendant to be a stockholder, but also as showing, prima facie, that he had not; paid for his stock in full. There being no denial of the fact that defendant was. a stockholder, and no suggestion in the evidence that he had paid for his stock, the court was justified in directing a verdict for plaintiff for the amount shown, by the books to be due.
Order affirmed.
On June 7, 1912, the following opinion was filed:
Per Curiam.
The question in this case was considered and decided from the standpoint of defendant as a subscriber of stock, and the reference to him in the per curiam' opinion heretofore filed as a stockholder was an inadvertence. The decision, states that the action was brought to recover for stock subscribed for by defendant, and upon that theory the case was decided.
Application for a rehearing denied, and stay vacated.